UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4320


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TONY DEVONTE WHITE EVERETTE, a/k/a Tony Devonta Everette,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:18-cr-00234-WO-1)


Submitted: August 14, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Anand P. Ramaswamy, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony Devonte White Everette pled guilty to two counts of possession of a firearm

by a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), two counts of distribution of

cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), distribution of cocaine

hydrochloride, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), and possession of a firearm

in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). The

district court sentenced Everette below the Sentencing Guidelines range to a sentence of

96 months’ imprisonment and Everette now appeals. Everette’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious

grounds for appeal, but questioning whether the sentence is reasonable. Everette has filed

a supplemental pro se brief arguing that the district court erred by accepting his guilty plea.

We affirm.

       Because Everette neither raised an objection during the Fed. R. Crim. P. 11

proceeding nor moved to withdraw his guilty plea in the district court, we review the plea

colloquy only for plain error. United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).

To establish plain error, Everette “must show that: (1) an error occurred; (2) the error was

plain; and (3) the error affected his substantial rights.” United States v. Lockhart, 947 F.3d

187, 191 (4th Cir. 2020) (en banc). In the guilty plea context, a defendant can establish

that an error affected his substantial rights by showing a reasonable probability that he

would not have pled guilty but for the Rule 11 omission. Sanya, 774 F.3d at 816.

       Prior to accepting a guilty plea, “a trial court, through colloquy with the defendant,

must ensure that the defendant understands the nature of the charges to which the plea is

                                              2
offered.” United States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016); see Fed. R. Crim.

P. 11(b)(1)(G). Here, the district court failed to ensure that Everette understood that, with

respect to the § 922(g)(1) offenses, “the Government must prove both that [Everette] knew

he possessed a firearm and that he knew he belonged to the relevant category of persons

barred from possessing a firearm.” Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019).

This error satisfies the first two prongs of the plain error test. See Greer v. United States,

141 S. Ct. 2090, 2096-97 (2021).

       We have thoroughly reviewed the record and conclude that the district court did not

reversibly err in accepting Everette’s guilty plea because the error did not affect his

substantial rights. Everette fails to advance “a sufficient argument or representation on

appeal that he would have presented evidence at trial that he did not in fact know he was a

felon.” Id. at 2100. Accordingly, he has not “carried the burden of showing a ‘reasonable

probability’ that the outcome of the district court proceeding would have been different”

but for the district court’s error. Id.; see also Sanya, 774 F.3d at 816.

       Turning to Everette’s sentence, we review a sentence for reasonableness, applying

“a deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007).

This review entails consideration of both the procedural and substantive reasonableness of

the sentence. Id. at 51. In determining procedural reasonableness, we consider whether

the district court properly calculated the defendant’s Sentencing Guidelines range, gave the

parties an opportunity to argue for an appropriate sentence, considered the 18 U.S.C.

§ 3553(a) factors, and sufficiently explained the selected sentence. Id. at 49-51. If there

are no procedural errors, we then consider the substantive reasonableness of the sentence,

                                              3
evaluating “the totality of the circumstances.” Id. at 51. A sentence is presumptively

substantively reasonable if it “is within or below a properly calculated Guidelines range,”

and this “presumption can only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756

F.3d 295, 306 (4th Cir. 2014).

       We have reviewed the record and conclude that the district court did not commit

procedural error, and Everette fails to rebut the presumption that his sentence is

substantively reasonable. The district court properly calculated his Guidelines range and

reasonably determined that a sentence below Everette’s Guidelines range was appropriate

in this case.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Everette, in writing, of the right to petition the

Supreme Court of the United States for further review. If Everette requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Everette.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED



                                              4